                                                                          (:6 v.X

                                                                             ILCU
                                                                     019 AUG 23 AN         5
                 IN THE UNITED STATES DISTRICT,,.~~-'(TR; Ca;~
                                                          '~.i
                FOR THE MIDDLE DISTRICT OF TET~WSSEE~'0-
                         CIVIL RIGHTS DIVISION

        A~~ o             n uo 0                     )
                                                     )
       Plaintiff                                     )
                                                             CASE NO.
                         vs.


Robyn DELL Knowles;
Michael D. Cox;                                             JURY TRIAL DEMANDED 12
Stella L Hargrove;


       Defendants


  PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING
 ORDER AND PRELIMINARY INJUNCTION AGAINST DEFENDANTS PAMELA
         ANDERSON TAYLOR AND BRENTON HALL LANKFORD


       Plaintiff, Ronald P. Knowles, pursuant to Federal Rules of Civil Procedure Rule 65,

hereby moves this Honorable Court for entry of an Emergency Temporary Restraining Order

and Preliminary Injunction enjoining Defendants Robyn DELL (Finley) Knowles and Michael

D. cox Stella L. Hargrove.             From engaging in, and or, perpetuating further "Corrupt

Racketeering Activities," including: (1) extortion under color of law, (2) witness tampering, (3)

obstruction of justice, (4) extortion through fraudulent orders, (5) subordinating perjury, (6)

conspiring with trial court judges to deny due process and engage in "Corrupt Racketeering

Activities," (7) conspiring with appellate court judges to deny due process and engage in




                                               1


     Case 1:19-cv-00069 Document 2 Filed 08/23/19 Page 1 of 4 PageID #: 7
"Corrupt Racketeering Activities," and underlying abuses of process leading to "Racketeering

Activities" including: (1) ignoring discovery requests, (2) making false statements during

proceedings, and other vexatious litigation tactics.

   1. On Nov 26 2018, Plaintiff, Ronald P. Knowles filed a motion with affidavit Verified

       Complaint alleging Defendants conspired with The Honorable judge Stella L. Hargrove

       and the chancery court for Maury county, Tennessee at Columbia judges to commit

       federal law violations of extortion, witness tampering, objection of justice, and denial

       of due process all defined as "racketeering activities" under 18 USC § 1961 subject to

       civil suit pursuant to 18 USC § 1964 and 42 USC § 1983.

   2. Pursuant to Rule 65(a)(1) of the Federal Rules of Procedure, undersigned Plaintiff,

       acting as pro se counsel, respectfully certifies to the Court that on July 12 2019 Plaintiff

       filed a petition of modification or enforcement complaint in this matter naming

       Defendants

   3. Despite the fact of Plaintiff's complaint against them, Defendants continue to engage in

       "Corrupt Racketeering Activities" and act with impunity as though they are above the

       law and not subject to the law.

   4. On Aug 16 2019,Defendants filed "Order," with the chancery Court for Maury county,

       Tennesseans at Columbia

   5. Without any legal basis whatsoever, Defendants have requested the chancery Court for

       Maury county, Tennessee at Columbia award their client attorney's fees and real

       property located at 665 dear ridge Rd Waynesboro, Wayne county Tennesse. The court




                                                PA



     Case 1:19-cv-00069 Document 2 Filed 08/23/19 Page 2 of 4 PageID #: 8
      appoints Chasity Kelly as special master to conduct the sale of the real property and

      mobile home currently located there on. Said public auction shall be scheduled within

      thirty days of entry of this order. Upon sale, the parties shall split equally any proceed

      received after payment of the cost associated with the sale.

      6. Plaintiff alleges this is yet another "Corrupt Racketeering Scheme" intended to extort

      money from Plaintiff under color of law.

   6. There's no record in the state of TENNESSEE we where ever married plainly evidences

      conspiracy and Defendants to extort significant monies from Plaintiff under color of

      law.

   7. If this "racketeering scheme" is allowed to continue, Plaintiff will suffer irreparable

      harm. Plaintiff has already been made insolvent and will likely be forced into the streets

      as a result of the corrupt activities that led to his cause of action against the Defendants.

   8. Any harm to Defendant from enjoining "racketeering activities" would be outweighed

      by the actual and potential effects of protecting the interests of Plaintiff and other present

      and future litigants facing

      This Emergency Motion is supported by a concurrently filed Memorandum in Support

of PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER

AND PRELIMINARY INJUNCTION AGAINST DEFENDANT'S Robyn Dell Knowles AND

Michael D Cox & Stella L hargrove



   WHEREFORE, PREMISES. CONSIDERED, PLAINTIFF PRAYS:



                                                3

     Case 1:19-cv-00069 Document 2 Filed 08/23/19 Page 3 of 4 PageID #: 9
  due process to Plaintif.


                                Respectfully   muted,


                                Ronald P. Knowles
                                665 dear ridge Rd Waynesboro TN 38485




Case 1:19-cv-00069 Document 2 Filed 08/23/19 Page 4 of 4 PageID #: 10
